DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities: “[[‘]]The knot” should be “The knot”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “until sufficient force has been indicated” in claim 18 is a relative term which renders the claim indefinite. The term “until sufficient force has been indicated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what force indicator, besides those (Paragraph 0017 and claims 9-12) already claimed, would be suitable for indicating when sufficient force has been applied.  Therefore, the specification does not provide a standard for ascertaining what method is used for determining sufficient force.  For .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention and (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Juan (WIPO Publication No WO/2017/070312).
Regarding claim 1, Juan discloses a knot delivery device (knot forming device 260, 290, 326, 360) for securing a suture, comprising: an elongated body (rotating drum 266, 296, 326, 370) having a proximal end and a distal end (Juan, fig. 21-32); 
a pre-configured knot (non-rail portion, 32) disposed at the distal end of the elongated body (non-rail portion 32 through second grasper 240 so that it may be retained and pulled into the knot pattern as holder 238 is withdrawn, Juan, page 15, fig. 23, 27, 30, 32, page 15, line 20-25); 

and a suture locker (holder 268, 316, 328, 330) secured to one end of material forming the pre-configured knot, wherein tension applied to the suture locker tightens the pre-configured knot (Juan, fig. 21-32, page 14, line 10 to page 18, line 18).
Regarding claim 3, Juan discloses the suture locker (holder, 268, 316, 330) is detachably secured to the elongated body (holder is detachably coupled to the elongated body, Juan ‘312, claim 1, line 6).
Regarding claim 4, Juan discloses the snare (first grasper 264, 294, 324, 364) and the material forming the pre-configured knot (non-rail portion, 32) extend through at least one lumen having an opening at the distal end of the elongated body (first grasper extends through lumen of rotating drum and non-rail portion extends through at least one lumen at distal end, Juan, fig. 27 & 28, respectively).
Regarding claim 5, Juan discloses the snare (first grasper 264, 294, 324, 364) and the material forming the pre-configured knot (non-rail portion, 32) each extend separate lumens having openings at the distal end of the elongated body (first grasper extends through lumen of rotating drum and non-rail portion extends through at least one lumen at distal end, Juan, fig. 27 & 28, respectively).
Regarding claim 6, Juan discloses the knot delivery device of claim 4, wherein the opening (passageway 286) is sized to allow passage of the material forming the pre-configured knot but not a pattern of turns of the pre- configured knot (the combined second grasper 282 and non-rail portion 32 jams at the output of passageway 286, maintaining their engagement. This indicates that the materials alone can pass through, however, more than a single strand would be unable to pass, Juan, page 16, line 9-30, and Fig. 24).
Regarding claim 7, Juan discloses the knot delivery device of claim 1, wherein proximal movement of the suture snare (first grasper 264, 294, 324, 364) is configured to pull the snare through the pre-configured knot (proximal movement of the elongated body, and first grasper which is attached to elongated body, moves the helical wraps of the knot over the snare pulling it through the knot, Juan, page 13, line 25-31).
Regarding claim 8, Juan discloses the knot delivery device of claim 1, wherein proximal movement of the suture locker (holder 268, 316, 330) is configured to tighten the pre-configured knot (Juan, page 13, line 25-31).
Regarding claim 9, Juan discloses the knot delivery device of claim 1, wherein the suture locker (holder 268, 316, 328, 330) comprises a force indicator (arm, 346) (Juan, page 17, line 30-35 & page 18, line 1-5).
Regarding claim 10, Juan discloses the knot delivery device of claim 9, wherein the force indicator (arm, 346) comprises a spring (spring, 344) having a biasing force, wherein a tension sufficient to tighten the pre-configured knot is configured to overcome the biasing force (Juan, page 17, line 30-35 & page 18, line 1-5).
Regarding claim 11, Juan discloses the knot delivery device of claim 9, wherein the force indicator (arm, 346) comprises a visual marking configured to indicated when a tension sufficient to tighten the pre-configured knot has been applied to the suture locker (Juan, page 17, line 30-35 & page 18, line 1-5).
Regarding claim 15, Juan discloses a method for delivering a pre-configured knot (knot forming device 260, 290, 326, 360) for securing a suture, comprising: providing a knot delivery device having an elongated body (rotating drum 266, 296, 326, 370) with a proximal end and a distal end (Juan, Page 15, line 5-31, fig. 21-34), wherein the pre-configured knot (non-rail portion, 32) is disposed at the distal end of the elongated body (non-rail portion 32 through second grasper 240 so that it may be retained and pulled into the knot pattern as holder 238 is withdrawn, Juan, page 15, fig. 23, 27, 30, 32, page 15, line 20-25), a suture snare (first grasper 264, 294, 324, 364), wherein the snare (first grasper 264, 294, 324, 364) extends through the pre- configured knot, and a suture locker secured to one end of material forming the pre- configured knot (first grasper extends through non-rail portion knot pattern, Juan, fig. 23, 27, 30, 32, page 16, line 15-16); capturing suture material (rail portion 30) with the snare (first grasper 264, 294, 324, 364) (Juan, page 2-3); withdrawing the snare (first grasper 264, 294, 324, 364) to pull the captured suture material (rail portion 30) through the pre- configured knot (non-rail portion 32); advancing the pre-configured knot over the suture material to a desired location (Juan, page 2-3); and tightening the pre-configured knot around the suture material (Juan, page 15-19).
Regarding claim 17, Juan discloses the method of claim 15, wherein tightening the pre-configured knot comprises detaching the suture locker (holder, 268, 316, 330) from the elongated body (rotating drum 266, 296, 326, 370) (holder is detachably coupled to the elongated body, Juan ‘312, claim 1, line 6).
Regarding claim 18, as interpreted above Juan discloses the method of claim 15, wherein tightening the pre-configured knot (non-rail portion 32) comprises applying tension to the suture locker (holder 268, 316, 328, 330) until sufficient force has been indicated (Juan, page 17&18, line 30-35 & 1-5).
Regarding claim 19, Juan discloses the method of claim 18, wherein the indication of sufficient force is visual (Movement of arm 346 indicates the tension on Juan, page 17&18, line 30-35 & 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juan (Publication No WO/2017/070312) as applied to claim 1 above, and in view of Singhatat (Publication No US/2010/249809).
Regarding claim 2 Juan discloses the knot delivery device of claim 1.
However, Juan fails to discloses that the suture snare is detachably secured to the elongated body.
Singhatat teaches the suture snare (suture retrieval device, 26) is detachably secured to the elongated body (cannulated rod, 22) (As shown in FIG. 2B, when handle 58 is pulled, the shaft 50 is translated proximally with respect to the cannulated rod 22, thereby pulling threader 54 against a distal end of rod 22 and causing it to collapse on itself or compress so that it may be pulled through the channel 30 of the rod 22, Singhatat, col. 70, 73, and 74, Fig. 2A-2D).
Juan and Singhatat are both considered to be analogous to the claimed invention because they are in the same field of knot delivery devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Juan to incorporate the teachings of Singhatat and provide a knot delivery device wherein the suture snare (suture retrieval device, 26) is detachably secured to the elongated body as this would allow the operator to tread the and draw the knot by applying tension on the suture using a threader that pinches the suture material (threader 54 may pinch the first free end 38 of the suture strand 34 so that the first free end 38 does not unintentionally fall from the suture retrieval device 26, Singhatat, col. 71, fig. 2A-2D). 
Regarding claim 16, Juan discloses the method of claim 15.
However, Juan fails to disclose wherein withdrawing the snare comprises detaching the suture snare from the elongated body.
Singhatat teaches a suture snare (flexible knot threader 54) wherein withdrawing the snare comprises detaching the suture snare (flexible knot threader 54) from the elongated body (cannulated rod, 22) (As shown in FIG. 2B, when handle 58 is pulled, the shaft 50 is translated proximally with respect to the cannulated rod 22, thereby pulling threader 54 against a distal end of rod 22 and causing it to collapse on itself or compress so that it may be pulled through the channel 30 of the rod 22, Singhatat, col. 70, 73, and 74, Fig. 2A-2D).
Juan and Singhatat are both considered to be analogous to the claimed invention because they are in the same field of knot delivery devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Juan to incorporate the teachings of Singhatat and provide a knot delivery device wherein the suture snare (suture retrieval device, 26) is detachably secured to the elongated body as this would allow the operator to tread the and draw the knot by applying tension on the suture using a threader that pinches the suture material (threader 54 may pinch the first free end 38 of the suture strand 34 so that the first free end 38 does not unintentionally fall from the suture retrieval device 26, Singhatat, col. 71, fig. 2A-2D). 


Allowable Subject Matter
Claim 12-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that teaches a knot delivery device that includes the combination of recited limitations in claim 12-14 and 20. The art alone or in combination did not wherein the force indicator comprises a frangible element secured to the material forming the pre-configured knot or the knot delivery device wherein the rail limb is secured to the suture locker and the snare extends through at least one helical turn of the non-rail limb around the rail limb or the method wherein the indication of sufficient force comprises breakage of a component of the suture locker. The closest prior art, Juan (Publication No WO/2017/070312), cited in Information Disclosure Statement filed 8/10/2021, and Singhatat (Publication No US/2010/249809), cited in Information Disclosure Statement filed 6/17/2020,  fails to discloses the above limitations and would not be obvious to modify because a knot delivery device with a frangible element for the tension indicator would only be a single use indicator and the art teaches reusable tension indicators such as magnetic breakaway indicators (See Nobles, Publication No US/2018/0103947). Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771